Citation Nr: 0946568	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to November 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.

Historically, in a May 2003 rating decision service 
connection for bilateral hearing loss was granted and 
assigned a noncompensable evaluation, effective September 23, 
2002.  By rating decision in August 2003 the noncompensable 
evaluation was increased to 10 percent.  The Veteran did not 
appeal this decision.

This case was remanded to the RO by the Board in September 
2008.  It has now been returned to the Board for 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Bilateral hearing loss is manifested by a Level I to level II 
hearing loss in the right ear, and a Level X to XI loss in 
the left ear.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West  2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in March and April 2006 
and September 2008 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  The claim was readjudicated in the 
June 2009 supplemental statement of the case. 

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.   Because the Veteran has actual notice of 
the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment records, private and VA medical records and 
examination reports. The private medical evidence submitted 
includes an April 2008 audiometric report.  The Board however 
notes that results obtained from private testing are not 
valid for evaluation purposes due to the fact that VA 
examinations follow a protocol that is mandated by law.  38 
C.F.R. § 4.85. 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Analysis

October 2005 VAMC audiology clinical records note that the 
Veteran had not previously been seen in the clinic and was 
being evaluated for hearing aids.  He reported a gradual 
decrease in his left ear hearing over the past several years.  
It was noted that he had mild to severe mixed hearing loss in 
the right ear; and, mild to profound sensorineural hearing 
loss in the left ear.  Word recognition ability was excellent 
in the right ear and 0 percent in the left ear.  

November 2005 VAMC records noted by way of history that that 
Veteran heard practically nothing without a hearing aid in 
his right ear.  The examiner noted mixed hearing loss in the 
right ear; and, near total hearing loss in the left ear.  It 
was further noted that in the long-term, "he could be a 
candidate for a cochlear implant."  It was suspected that 
far advanced otosclerosis was the cause of his hearing loss.  
It was further noted that the hearing loss was not the type 
"we would expect as the result of noise exposure."

At an April 2006 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
55
50
60
60
LEFT
65
100
105+
105+
105+

Average pure tone thresholds, in decibels (dB), were 56 dB 
for the right ear and 104+ dB for the left ear.  Speech 
audiometry revealed speech recognition ability was 96 percent 
in the right ear and 0 percent in the left ear.  It was noted 
that the Veteran had mild to severe sensorineural hearing 
loss in the right ear; and, mild to profound sensorineural 
hearing loss in the left ear. 

At a February 2007 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
60
50
60
65
LEFT
75
105+
105+
105+
105+

Average pure tone thresholds, in decibels (dB), were 59 dB 
for the right ear and 105+ dB for the left ear.  Speech 
audiometry revealed speech recognition ability was 96 percent 
in the right ear and 12 percent in the left ear.  It was 
noted that otoscopic examination revealed clear external ear 
canals, bilaterally.  The Veteran had mild to severe mixed 
hearing loss in the right ear; and, moderate to profound 
sensorineural hearing loss in the left ear. 

An April 2008 medical report from B. Robert Peters, M.D., of 
the Dallas Otolaryngology Associates, noted that the Veteran 
had progressive hearing loss which was much more rapid in his 
left ear.  It was noted that while he wore a hearing aid in 
his right ear, with fair improvement, he had never 
successfully worn a hearing aid in his left ear.  It was 
reported that CNC word testing at 60 db while wearing the 
right side hearing aid was 26 percent.  The impression was 
bilateral severe to profound sensorineural hearing loss.  Dr. 
Peters noted profound hearing loss in the right ear, and 
severe hearing loss in the left ear.  Further the report 
noted that the Veteran met the criteria for a cochlear 
implantation.  A copy of a February 2008 audiological report 
was attached to this record; however, the findings in the 
report reflect speech reception threshold was 80 percent in 
the right ear with no response in the left ear.  

In a September 2008 statement, the Veteran's wife reported 
that the Veteran's hearing was getting gradually worse.  She 
related that the Veteran had tried several different hearing 
aids and that they did not seem to help a whole lot.  She 
related that when they were in the car there was no 
conversation at all.  

At a January 2009 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
60
50
60
60
LEFT
75
105+
105+
105+
105+

Average pure tone thresholds, in decibels (dB), were 58 dB 
for the right ear and 105+ dB for the left ear.  Speech 
audiometry revealed speech recognition ability was 96 percent 
in the right ear and 8 percent in the left ear.  The Veteran 
had mild to severe sensorineural hearing loss, bilaterally.

The service representative in his November 2009 informal 
hearing presentation argued that the January 2009 VA 
audiometric examination was inadequate as the examiner did 
not indicate in her report that the Veteran was tested 
without the use of his right ear hearing aid.  He makes the 
assumption that a hearing aid must have been used because the 
Veteran had 92 percent word recognition in his right ear 
while Dr. Peters using a hearing aid reported only 26 percent 
word recognition.  He further questioned the qualifications 
of the VA examiner while touting the "superior 
qualifications" of Dr. Peters.  

The Board notes that these bare assumptions are without any 
merit.  Under 38 C.F.R. § 4.85 (a) an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Further 
examination must be conducted without the use of hearing 
aids.

Dr. Peters has provided an opinion which provides a 26 
percent speech recognition level in the right ear.  His CNC 
test was not performed under the criteria which are required 
for VA Audiometric testing as the Veteran wore a hearing aid 
in his testing and the decibel levels used were not in 
accordance with the prescribed procedures.  This is in 
contrast to three VA examinations properly performed by state 
licensed VA audiologist who over a period of more than 3 
years, October 2005 through January 2009, found the Veteran's 
speech recognition level in his right ear to be 96 percent 
without any hearing aid.  In addition Dr. Peters erroneously 
found profound hearing loss in the right (better ear) and 
only severe hearing loss in the left (worse) ear.  The record 
clearly shows that the Veteran's left ear hearing loss is the 
more severe.  

As noted the initial October-November 2005 VAMC clinical 
records note that the Veteran had excellent word recognition 
ability in his right ear.  However, in the long-term, the 
Veteran could be a candidate for a cochlear implant.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here the Board favors 
the VA examiners' opinions expressed in October-November 
2005, April 2006, February 2007, and January 2009 because 
they are based on an appraisal of the Veteran's treatment 
records, as well as his several VA audiometric evaluations.  

The only other evidence in support of the claim are 
statements from the Veteran and his spouse as to the 
progressive worsening of his hearing loss.  However, as 
laypersons, they are not competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

The Board finds that the evidence preponderates against an 
evaluation greater than the 10 percent evaluation currently 
assigned for bilateral hearing loss.  Through the appeal 
period, pure tone thresholds, in decibels, averaged between 
56 to 59 dB for the right ear and 104+ to 105+ dB for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 0 to 12 percent in 
the left ear.  This equates to a level I to II hearing loss 
in the right ear, and a level XI loss in the left, which 
would warrant a 10 percent evaluation for either a level I or 
II and level XI combination.  38 C.F.R. § 4.85, Table VII.  

In recognition of the Veteran's exceptional pattern of 
hearing impairment, in that his pure tone thresholds in the 
four specific frequencies are 55 decibels or more, his 
disability has been considered under the criteria in Table VI 
and Table VIA.  However, these tables do not provide for a 
higher evaluation of the Veteran's hearing loss. 

Accordingly, an evaluation greater than 10 percent for a 
bilateral hearing loss is not warranted, as the clinical 
findings do not establish that the Veteran met the criteria 
for a 20 percent evaluation. Id.

To the extent that the Veteran argues he warrants an 
evaluation in excess of 10 percent for bilateral hearing 
loss, it must be reiterated that disability ratings for 
hearing impairment are derived by a mechanical application of 
the numeric designations assigned after audiological 
evaluations are rendered.  See Lendenmann, 3 Vet. App. at 
349.   The Veteran and his representative contend that the 
Veteran's hearing loss has had an extraordinary impact on his 
life requiring exceptional treatment under the extra-
schedular provisions of 38 C.F.R. § 3.321. However, the Board 
finds that there is no showing that the Veteran's hearing 
loss has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without evidence reflecting that 
the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted. See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the information included in the examination 
reports, the private treatment records, and the statements by 
the Veteran and his wife reflect that he has had some success 
with a hearing aid in his right ear.  Difficulty in hearing 
conversation has been noted.  There is consideration of 
whether he would be better served with a cochlear implant.  
This information does not demonstrate circumstances that are 
not contemplated in the rating criteria which provide 
consideration the effect of severely impaired hearing as 
demonstrated in the Veteran's left ear.  There has been no 
showing of marked interference with employment or frequent 
hospitalization.  

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is a preponderance of 
the evidence against the appellant's 
claim, the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


